DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Pub. No. CN 109257939 A by Cappuccilli et al. (“Cappuccilli”) in view of Japanese Pub. No. JPH06130317A by Higuchi (“Higuchi”).

For purposes of translation, U.S. Pub. No. 2020/0126305 by Cappuccilli et al. will be referenced for Chinese Pub. No. CN 109257939 A by Cappuccilli et al. (“Cappuccilli”) as the US publication is the same application filed in English.

As to claim 1, Cappuccilli teaches a display device for a vehicle (Cappuccilli, The first image source 11 sends beams via a first beam path 13, depicted by way of example, in the direction of a holographic film 14 in a windshield 15 of a vehicle, Figure 1, ¶ [0042]), comprising:
a first display device (Cappuccilli, first image source 11 in projector 10, Figure 1, ¶ [0042]) including a reflection type hologram that is disposed on a windshield of the vehicle, and a first projection part that projects first display light toward the hologram, and displaying a first display image by diffraction light diffracted by the hologram (Cappuccilli, The first image source 11 sends beams via a first beam path 13, depicted by way of example, in the direction of a holographic film 14 in a windshield 15 of a vehicle… When (for example, via the beam path 13) this light strikes the film 14 (hologram film) integrated into the pane, it is diffracted on interference patterns that are stored in the hologram film. Figure 1, ¶ [0042]); and
a second display device (Cappuccilli, second image source 12 in projector 10, Figure 1, ¶ [0042]) including a second projection part that projects second display light toward the windshield, and displaying a second display image by reflection light reflected by the windshield (Cappuccilli, The light from the second image source 12 is also deflected via a second beam path 16 onto the windshield 15, and, specifically, via a concave mirror 17. Figure 1, ¶ [0043]), wherein
in the windshield, a first region where the first display light is incident and a second region where the second display light is incident overlap with each other (Cappuccilli, Images from the first image source can be displayed in a first display section 19. Images from the second image source can be displayed in a second display section 20. Figure 1, ¶ [0044]), As shown in figure 1 of Cappuccilli, the first and second display sections partially overlap.
Cappuccilli does not expressly teach
the second projection part includes a filter part that cuts light in a predetermined wavelength region from the second display light, and
the predetermined wavelength region is a wavelength region of the light diffracted by the hologram.
Higuchi teaches a head-up display for an automobile wherein the second projection part includes a filter part that cuts light in a predetermined wavelength region from the second display light (Higuchi, On the optical axis of the display device 1, two dichroic filters 2 and 3, so as to sequentially receive the image from the display device, it is disposed at positioned displayed back and forth. The dichroic filter 2 reflects only green light, the light of other colors (wavelengths) is configured to transmit, the dichroic filter 3 reflects only red light, other color (wavelength) light is configured to transmit. Figure 1, ¶ [0015]), and
the predetermined wavelength region is a wavelength region of the light diffracted by the hologram (Higuchi, The dichroic filter 2 reflects only green light, the light of other colors (wavelengths) is configured to transmit, the dichroic filter 3 reflects only red light, other color (wavelength) light is configured to transmit. Figure 1, ¶ [0015]). Higuchi continues to teach each of the reflected colors as having different images produced on the windshield (Higuchi, Figure 1, ¶ [0018]).
The combination of Cappuccilli and Higuchi teaches the image sources with a filter to produce multiple wavelength color images in the display sections.
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Cappuccilli’s image displays to include Higuchi’s dichroic filtered image display because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Higuchi’s dichroic filtered image display permits using one display image source to produce multiple separate color images in an image display area.  This known benefit in Higuchi is applicable to Cappuccilli’s image displays as they both share characteristics and capabilities, namely, they are directed to vehicular head-up display devices.  Therefore, it would have been recognized that modifying Cappuccilli’s image displays to include Higuchi’s dichroic filtered image display would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Higuchi’s dichroic filtered image display in vehicular head-up display devices and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.
	Thus, Cappuccilli, as modified by Higuchi, teaches the image sources with a dichroic filter to present images of certain wavelengths (colors).
As to claim 2, Cappuccilli, as modified by Higuchi, teaches the display device for a vehicle wherein the first projection part includes a light source that outputs laser light and generates the first display light by the laser light output from the light source (Cappuccilli, The first image source 11 sends beams via a first beam path 13, depicted by way of example, in the direction of a holographic film 14 in a windshield 15 of a vehicle. Figure 1, ¶ [0042]), and 
the predetermined wavelength region is a wavelength region of the laser light output from the light source (Higuchi, The dichroic filter 2 reflects only green light, the light of other colors (wavelengths) is configured to transmit, the dichroic filter 3 reflects only red light, other color (wavelength) light is configured to transmit. Figure 1, ¶ [0015]). In addition, the motivation used is the same as in the rejection of claim 1.
As to claim 3, Cappuccilli, as modified by Higuchi, teaches the display device for a vehicle wherein the first projection part includes the light source that outputs red laser light, green laser light, and blue laser light (Higuchi, hologram 7, green, red, created by the multiple exposure by three kinds of light having a wavelength of blue, this time, the light of wavelength of each color, the time of hologram used, each having different light of each color as reflected at the reflection angle is exposed at the conditions such as a specific incidence angle, ¶ [0026]), and
the predetermined wavelength region includes a wavelength region of the red laser light, a wavelength region of the green laser light, and a wavelength region of the blue laser light (Higuchi, The dichroic filter 2 reflects only green light, the light of other colors (wavelengths) is configured to transmit, the dichroic filter 3 reflects only red light, other color (wavelength) light is configured to transmit. Figure 1, ¶ [0015]). In addition, the motivation used is the same as in the rejection of claim 1.
As to claim 4, Cappuccilli, as modified by Higuchi, teaches the display device for a vehicle wherein the first region is larger than the second region, As shown in figure 1 of Cappuccilli, the first display section 19 is shown as larger than the second display section 20.
the hologram has a characteristic of condensing the diffraction light toward an eye range of the vehicle. As shown in figure 1 of Cappuccilli, the images at directed toward the viewer 18.
As to claim 5, Cappuccilli, as modified by Higuchi, teaches the display device for a vehicle wherein the first region is larger than the second region, As shown in figure 1 of Cappuccilli, the first display section 19 is shown as larger than the second display section 20.
the hologram has a characteristic of condensing the diffraction light toward an eye range of the vehicle. As shown in figure 1 of Cappuccilli, the images at directed toward the viewer 18.
As to claim 6, Cappuccilli, as modified by Higuchi, teaches the display device for a vehicle wherein the first region is larger than the second region, As shown in figure 1 of Cappuccilli, the first display section 19 is shown as larger than the second display section 20.
the hologram has a characteristic of condensing the diffraction light toward an eye range of the vehicle. As shown in figure 1 of Cappuccilli, the images at directed toward the viewer 18.
As to claim 7, Cappuccilli, as modified by Higuchi, teaches the display device for a vehicle wherein the first region includes a lower first region that overlaps with the second region, and an upper first region that does not overlap with the second region. As shown in figure 1 of Cappuccilli, the first display section 19 has a lower region which overlaps with the second display section 20 and an upper region which does not overlap with the second display section 20.
As to claim 8, Cappuccilli, as modified by Higuchi, teaches the display device for a vehicle wherein the first region includes a lower first region that overlaps with the second region, and an upper first region that does not overlap with the second region. As shown in figure 1 of Cappuccilli, the first display section 19 has a lower region which overlaps with the second display section 20 and an upper region which does not overlap with the second display section 20.
As to claim 9, Cappuccilli, as modified by Higuchi, teaches the display device for a vehicle wherein the first region includes a lower first region that overlaps with the second region, and an upper first region that does not overlap with the second region. As shown in figure 1 of Cappuccilli, the first display section 19 has a lower region which overlaps with the second display section 20 and an upper region which does not overlap with the second display section 20.
As to claim 10, Cappuccilli, as modified by Higuchi, teaches the display device for a vehicle wherein the first region includes a lower first region that overlaps with the second region, and an upper first region that does not overlap with the second region. As shown in figure 1 of Cappuccilli, the first display section 19 has a lower region which overlaps with the second display section 20 and an upper region which does not overlap with the second display section 20.

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Pub. No. CN 109257939 A by Cappuccilli et al. (“Cappuccilli”), in view of Japanese Pub. No. JPH06130317A by Higuchi (“Higuchi”), and in further view of design choice.

For purposes of translation, U.S. Pub. No. 2020/0126305 by Cappuccilli et al. will be referenced for Chinese Pub. No. CN 109257939 A by Cappuccilli et al. (“Cappuccilli”) as the US publication is the same application filed in English.

As to claim 11, Cappuccilli, as modified by Higuchi, teaches the display device for a vehicle wherein the second region includes an upper second region that overlaps with the first region, and a lower second region that does not overlap with the first region, As shown in figure 1 of Cappuccilli, the first display section 19 has a lower region which overlaps with the second display section 20 and an upper region which does not overlap with the second display section 20.
Cappuccilli continues to teach, in figure 1, the upper region of the second display section 20 is smaller than the lower region of the second display section 20.
Cappuccilli, as modified by Higuchi, does not expressly teach
the upper second region is larger than the lower second region. 
	At the time before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to make the upper region of the second display section larger than the lower region because Applicant has not disclosed that upper region being larger than the lower region provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with Cappuccilli’s smaller upper region compared to the lower region because sizes still perform the operation of providing a display area for the images and an overlapping portion with the other display section.
Thus, Cappuccilli, as modified by Higuchi, teaches the upper region of the second display section being larger than the lower region of the second display section.
As to claim 12, Cappuccilli, as modified by Higuchi, teaches the display device for a vehicle wherein the second region includes an upper second region that overlaps with the first region, and a lower second region that does not overlap with the first region, As shown in figure 1 of Cappuccilli, the first display section 19 has a lower region which overlaps with the second display section 20 and an upper region which does not overlap with the second display section 20.
Cappuccilli continues to teach, in figure 1, the upper region of the second display section 20 is smaller than the lower region of the second display section 20.
Cappuccilli, as modified by Higuchi, does not expressly teach
the upper second region is larger than the lower second region. 
	At the time before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to make the upper region of the second display section larger than the lower region because Applicant has not disclosed that upper region being larger than the lower region provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with Cappuccilli’s smaller upper region compared to the lower region because sizes still perform the operation of providing a display area for the images and an overlapping portion with the other display section.
Thus, Cappuccilli, as modified by Higuchi, teaches the upper region of the second display section being larger than the lower region of the second display section.
As to claim 13, Cappuccilli, as modified by Higuchi, teaches the display device for a vehicle wherein the second region includes an upper second region that overlaps with the first region, and a lower second region that does not overlap with the first region, As shown in figure 1 of Cappuccilli, the first display section 19 has a lower region which overlaps with the second display section 20 and an upper region which does not overlap with the second display section 20.
Cappuccilli continues to teach, in figure 1, the upper region of the second display section 20 is smaller than the lower region of the second display section 20.
Cappuccilli, as modified by Higuchi, does not expressly teach
the upper second region is larger than the lower second region. 
	At the time before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to make the upper region of the second display section larger than the lower region because Applicant has not disclosed that upper region being larger than the lower region provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with Cappuccilli’s smaller upper region compared to the lower region because sizes still perform the operation of providing a display area for the images and an overlapping portion with the other display section.
Thus, Cappuccilli, as modified by Higuchi, teaches the upper region of the second display section being larger than the lower region of the second display section.
As to claim 14, Cappuccilli, as modified by Higuchi, teaches the display device for a vehicle wherein the second region includes an upper second region that overlaps with the first region, and a lower second region that does not overlap with the first region, As shown in figure 1 of Cappuccilli, the first display section 19 has a lower region which overlaps with the second display section 20 and an upper region which does not overlap with the second display section 20.
Cappuccilli continues to teach, in figure 1, the upper region of the second display section 20 is smaller than the lower region of the second display section 20.
Cappuccilli, as modified by Higuchi, does not expressly teach
the upper second region is larger than the lower second region. 
	At the time before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to make the upper region of the second display section larger than the lower region because Applicant has not disclosed that upper region being larger than the lower region provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with Cappuccilli’s smaller upper region compared to the lower region because sizes still perform the operation of providing a display area for the images and an overlapping portion with the other display section.
Thus, Cappuccilli, as modified by Higuchi, teaches the upper region of the second display section being larger than the lower region of the second display section.
As to claim 15, Cappuccilli, as modified by Higuchi, teaches the display device for a vehicle wherein the second region includes an upper second region that overlaps with the first region, and a lower second region that does not overlap with the first region, As shown in figure 1 of Cappuccilli, the first display section 19 has a lower region which overlaps with the second display section 20 and an upper region which does not overlap with the second display section 20.
Cappuccilli continues to teach, in figure 1, the upper region of the second display section 20 is smaller than the lower region of the second display section 20.
Cappuccilli, as modified by Higuchi, does not expressly teach
the upper second region is larger than the lower second region. 
	At the time before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to make the upper region of the second display section larger than the lower region because Applicant has not disclosed that upper region being larger than the lower region provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with Cappuccilli’s smaller upper region compared to the lower region because sizes still perform the operation of providing a display area for the images and an overlapping portion with the other display section.
Thus, Cappuccilli, as modified by Higuchi, teaches the upper region of the second display section being larger than the lower region of the second display section.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143. The examiner can normally be reached Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT D CASTIAUX/           Primary Examiner, Art Unit 2691